     Case 2:18-cv-00905-TS Document 30 Filed 09/14/20 PageID.457 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF UTAH

AARON GIBBS, et al.,
                                                    ORDER ADOPTING IN PART REPORT
                       Plaintiffs,                  AND RECOMMENDATION

v.

SIM GILL, et al.,
                                                    Case No. 2:18-CV-905 TS-CMR
                       Defendants.
                                                    District Judge Ted Stewart



        On November 29, 2018, the Court granted Plaintiffs Aaron Gibbs and Loran Dax Sant

(collectively, “Plaintiffs”) leave to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. On

July 10, 2019, the Court granted Plaintiffs leave to amend their complaint to cure pleading

deficiencies. Plaintiffs filed their Amended Complaint in this action on July 26, 2019. Mr.

Gibbs then filed a complaint in a second action on June 4, 2020 with similar allegations, and

another complaint in a third action on July 7, 2020 again with similar allegations. The Court

consolidated these actions and this case was referred to the Magistrate Judge under 28 U.S.C. §

636(b)(1)(B).

        The Magistrate Judge issued a Report and Recommendation on August 10, 2020. This

matter is before the Court for consideration of that Report and Recommendation. Plaintiff Aaron

Gibbs requested an extension of time to respond to the Report and Recommendation. Plaintiff




                                                1
   Case 2:18-cv-00905-TS Document 30 Filed 09/14/20 PageID.458 Page 2 of 2




was ordered to respond by September 9, 2020. As of the date of this Order, no response has been

received by the Court. 1

        The Magistrate Judge recommends dismissal of Plaintiffs’ claims and denial of their

motions as moot. The Magistrate Judge also recommends the imposition of filing restriction on

Mr. Gibbs. The Court has considered the pleadings in the file and the Report and

Recommendation. The Court will adopt the Report and Recommendation but will not impose

filing restrictions at this time. It is therefore

        ORDERED that the Magistrate Judge’s August 10, 2020 Report and Recommendation

(Docket No. 24) is ADOPTED IN PART. It is further

        ORDERED that Plaintiffs’ claims will be dismissed as set forth in the Report and

Recommendation. It is further

        ORDERED that Plaintiffs’ Motions (Docket Nos. 16, 17, and 23) are DENIED AS

MOOT.

        DATED this 14th day of September, 2020.

                                                    BY THE COURT:



                                                    Ted Stewart
                                                    United States District Judge




        1
         Because the Court ordered Plaintiffs to respond by a specific date, the extra three-day
mailing period set out in Fed. R. Civ. P. 6(d) is inapplicable. See Curran v. AMI Fireplace Co.,
Inc., 163 F. App’x 714, 718 (10th Cir. 2006).


                                                       2
